DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2019/0088816) in view of Xie (CN 107170668A) and Koyama et al  (US 2009/0117692).
	With respect to Claim 1, Mori et al discloses a method for manufacturing a monocrystalline substrate (Figures 1A-1G), the method comprising: a process of forming a seed layer (12a), GaN) on a base (11, sapphire)charged into a monocrystalline growth apparatus (Figures 1A-1B, paragraphs 36-41); 
a process of taking the base, on which the seed layer is formed, out of the monocrystalline growth apparatus (paragraph 50) and irradiating laser (13) onto the seed layer from a lower side of the base to form a separation layer (15, processing marks)  (Figures 1C-1D, and paragraphs 42-59); a process of charging the base, on which the separation layer is formed, into the monocrystalline growth apparatus to form a monocrystalline layer (12) on the separation layer (15) Figure 1E, paragraphs 60-67; and a separation process of taking the base (11), on which the separation layer(15) and the monocrystalline layer (12) are formed, to separate the monocrystalline layer from the base Figures 1F-1G, paragraphs 81-85 (cooled and separated due to difference of coefficient of thermal expansion, paragraph 82). See Figures 1A-1G and corresponding text.
	Mori et al differs from the Claims at hand, as Mori et al does not disclose that separation layer has a plurality of voids; or taking the layers out of the monocrystalline growth apparatus to separate the monocrystalline layer from the base.
	Xie discloses the  formation of a seed layer (GaN buffer layer 2) on a base (sapphire substrate 1);  irradiating a laser into a lower side of the base to form a separation layer having a plurality of voids (8) ; and separating the layers from the base. See Figures 5-8 and corresponding text, especially page 5, line 1 to page 6, line 30.
	 Koyama et  also pertains to growth on a substrate and subsequent separation, and discloses cooling and subsequent separation outside of the reactor chamber. See paragraphs 132-137.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form voids in the separation layer of Mori et al, for its known benefit of separating the layers as disclosed by Xie et al. The use of a known component, voids, for its known benefit, separation of layers, would have been prima facie obvious to one of ordinary skill in the art. Moreover, It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to cool and separate the layers in the process of Mori et al and Xie et al outside the growth chamber, as  cooling and separation of layers outside of the chamber are known in the art as shown by the Koyama et al reference. The use of cooling and separation outside the growth chamber would be obvious to one of ordinary skill in the art,  so that chamber can be used for its intended purpose, to grow other Gan layers on other substrates.
	With respect to Claim 2, the combined references make obvious the limitation “the process of forming the separation layers, the voids are formed in an interface between the base and the separation layer”, as Mori et al discloses the placement of 15 at the claimed location. See Figures 1C and 1D of Mori, and placement of 15.
	With respect to Claim 3, the combined references make obvious the limitation “the process of irradiating the laser onto the seed layer from the lower side of the base comprises a process of discontinuously irradiating the laser in an extension direction of the seed layer”, as Mori et al discloses laser irradiation at specific locations. See Figure 1 C, and corresponding text.


	With respect to Claim 7, the combined references make obvious the limitation “the process of discontinuously irradiating the laser in the extension direction of the seed layer comprises; a process of horizontally moving the base, on which the seed layer is formed; and a process of irradiating the laser onto the base from an opposite side of the seed layer formed on the base which horizontally and alternately repeatedly performing a stopping operation of the irradiation”, as Mori et al discloses pulsed laser radiation. See Figure 1C and corresponding text. Moreover, Official Notice is taken by the Examiner that moving the substrate while the laser apparatus is in one location is notoriously well known in the art. 
	With respect to Claim 8, Mori et al discloses that “the separation process comprises a process of dividing the separation layer in a lamination direction of the base and the monocrystalline layer”. See Figure 1G of Mori et al and corresponding text. 
	With respect to Claim 9, Mori et al discloses each of the seed layer and the monocrystalline layer comprises a GaN layer. See Figure 1E, 12 and 12 A, and paragraph 39 of Mori et al.
	With respect to Claim 10, Mori et al discloses “the process of forming the seed layer, the seed layer is formed to a thickness of approximately 2 to approximately 30 microns”.  See paragraph 40 of Mori et al. 
Claims 4-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2019/0088816) in view of Xie (CN 107170668A) and Koyama et al (US 2009/0117692) as applied to claims 1-3 and 7-10  above, and further in view of Park (US 7,435,666).
	Mori et al, Xie and Koyama et al are relied upon as discussed above. 
	However, none of the references disclose limitations pertain to a mask as required by the Claims at land. 
Park also pertains to an epitaxial growth method, which comprises forming a GaN buffer  layer (2) on a substrate (1) and  forming pores (2a) in the buffer layer by using a laser (Figure 3) through a mask (3a), and its benefit of lowering the defect density. See Figures 1-5; column 2, lines 20-65; and column 3, lines 15 -30. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a mask during laser irradiation in the process of  Mori et al, Xie and Koyama et al, for its known benefit of lowering the defect density of the formed layers as disclosed by Park. The use of a known component for a known benefit would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 4, the combined references make obvious “the process of discontinuously irradiating the laser in the extension direction of the seed layer comprises: a process of preparing a mask, in which a plurality of opening and closed portions are alternatively disposed; a process of disposing a mask to face the base at an opposite of the seed layer; and a process of emitting the laser to pass through the mask and the base”. See Figures 2-3 of Park.
	With respect to Claim 5, and the limitation ”the process of preparing the mask, a ratio of a length of each of the openings to a length of each of the closed portions is 2:1 to 1: 5” , the determination of the shape of the openings would have been prima facie obvious to one of ordinary skill in the art, for its benefit in determining the shape of the surface exposed to irradiation . Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). Furthermore, changes in shape are prima facie obvious. See In re Dailey, 357 USPQ F2d 669, 149 USPQ 47 (CCPA 1966).
	With respect to Claim 6, and the limitation “the process of preparing the mask, the opening has a length of approximately 1 to approximately 100 microns”, the determination of the size of the openings would have been prima facie obvious to one of ordinary skill in the art, for its benefit in determining how much of the surface is exposed to irradiation . Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977).
Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 13, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812